1    John C. Taylor, State Bar No. 78389
     Neil K. Gehlawat, State Bar No. 289388
2    TAYLOR & RING, LLP
     1230 Rosecrans Avenue, Suite 360
3    Manhattan Beach, California 90266
4    Telephone: (310) 209-4100
     Facsimile: (310) 208-5052
5
     Attorneys for Plaintiffs
6

7

8                               UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   R.H., a minor, by and through her guardian         )   CASE NO. 2:20-cv-01435-WBS-DMC
     ad litem, Sheila Brown; ESTATE OF ERIC             )
12                                                      )   FIRST AMENDED COMPLAINT
     JAY HAMES, by and through its personal             )   FOR DAMAGES
13
     representative, Crystal Dunlap-Bennett,            )
                                                        )      1. Fourth Amendment – Excessive
14                                                      )   Force (42 U.S.C. § 1983)
                        Plaintiffs,                     )
15                                                      )      2. Fourteenth Amendment –
     vs.                                                )   Substantive Due Process (42 U.S.C. §
16                                                      )
                                                        )   1983)
17   CITY OF REDDING, a public entity;                  )      3. Municipal Liability (42 U.S.C. §
     JOE ROSSI, an individual;                          )   1983)
18
     KIP KINNEAVY, an individual;                       )
                                                        )      4. Battery (Wrongful Death and
19   JAY GUTERDING, an individual;                      )   Survival Action)
     BRETT LEONARD, an individual; and                  )
20                                                      )      5. Violation of Bane Act (Cal. Civil
     DOES 5-20, inclusive,                              )   Code § 52.1)
21                                                      )      6. Negligence (Wrongful Death and
                        Defendants.                     )
22                                                      )   Survival Action)
                                                        )
23                                                      )
                                                        )   DEMAND FOR JURY TRIAL
24

25
                                  COMPLAINT FOR DAMAGES
26
           1.     Plaintiffs R.H., a minor, by and through her guardian ad litem, Sheila
27
     Brown and Estate of Eric Jay Hames, by and through its personal representative, Crystal
28
     Dunlap (all together, “Plaintiffs”), for their Complaint against Defendants City of


                                                    1

                                   FIRST AMENDED COMPLAINT FOR DAMAGES
1
     Redding, Joe Rossi, Kip Kinneavy, Jay Guterding, Brett Leonard, and Does 5-20,
2
     inclusive, allege as follows:
3
                                     JURISDICTION AND VENUE
4
           2.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
5
     1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the United
6
     States, including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the
7
     United States Constitution. The Court has supplemental jurisdiction over Plaintiffs’
8
     claims arising under state law pursuant to 28 U.S.C. § 1367(a), because those claims are
9
     so related to the federal claims that they form part of the same case or controversy under
10
     Article III of the United States Constitution.
11
           3.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because (1) a
12
     substantial part of the events or omissions giving rise to the claim occurred in this
13
     judicial district; and (2) Defendants reside within this judicial district.
14
                                                PARTIES
15
           4.      Plaintiff R.H. is a minor and the biological daughter of decedent, Eric Jay
16
     Hames (“Decedent”). Sheila Brown is her biological mother. The Court has appointed
17
     Sheila Brown as R.H.’s guardian ad litem in this case. At all relevant times, both
18
     Plaintiff R.H. and Sheila Brown are residents of the County of Shasta, State of
19
     California.
20
           5.      Crystal Dunlap-Bennett is the personal representative of the Estate of Eric
21
     Jay Hames (“Estate”). Ms. Dunlap-Bennett was appointed Special Administrator of the
22
     Estate by the Shasta Superior Court in Estate of Eric Jay Hames, Decedent, Shasta
23
     County Superior Court Case No. 29924. She sues in her representative capacity and
24
     seeks wrongful death damages and survival damages under state and federal law.
25
           6.      At all relevant times, Defendant City of Redding (“City”) is and was a
26
     municipal corporation existing under the laws of the State of California with the capacity
27
     to be sued. The City is a chartered subdivision of the State of California with the
28
     capacity to be sued.      The City is responsible for the actions, omissions, policies,


                                                      2

                                     FIRST AMENDED COMPLAINT FOR DAMAGES
1
     procedures, practices, and customs of its various agents and agencies, including the
2
     Redding Police Department and its agents and employees. The City was responsible for
3
     ensuring that the actions, omissions, policies, procedures, practices, and customs of its
4
     employees and agents complied with the laws of the United States and the State of
5
     California. At all relevant times, City was the employer of Joe Rossi, Kip Kinneavy, Jay
6
     Guterding, Brett Leonard, and Does 5-20. City is vicariously liable for the acts and
7
     omissions of these officers and Does 5-20, pursuant to California Government Code §
8
     815.2.
9
              7.    At all relevant times, Defendants Joe Rossi, Kip Kinneavy, Jay Guterding,
10
     and Brett Leonard (“Officer Defendants”) are and were sworn police officers employed
11
     by City. At all relevant times, the Officer Defendants were acting within the course and
12
     scope of their employment with City and under color of law with the complete authority
13
     and ratification of their principal, City.         The Officer Defendants shot and killed
14
     Decedent.
15
              8.    Does 5-20 are sworn police officers employed by City, who were involved
16
     in the killing of Decedent. The names of Does 5-20 are unknown to Plaintiffs at this
17
     time, who therefore sue such officers by fictitious names. Plaintiffs will amend their
18
     Complaint to show the true names and capacities of Does 5-20 when they have been
19
     ascertained. At all relevant times, Does 5-20 were acting under color of law and within
20
     the course and scope of their respective duties as police officers and with the complete
21
     authority and ratification of their principal, City.
22
              9.    At all relevant times, each and every defendant was the agent of each and
23
     every other defendant and had the legal duty to oversee and supervise the hiring, conduct
24
     and employment of each and every defendant.
25
              10.   On February 21, 2019, the Estate filed a claim for damages with City
26
     pursuant to applicable sections of the California Government Code. On May 2, 2019,
27
     City rejected the Estate’s claim for damages by operation of law.
28
     ///


                                                    3

                                  FIRST AMENDED COMPLAINT FOR DAMAGES
1
                      FACTS COMMON TO ALL CLAIMS FOR RELIEF
2
           11.    Plaintiffs repeat and re-allege each and every allegation in the above
3
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
4
           12.    On August 27, 2018, officers from the Redding Police Department
5
     responded to calls of a man (Decedent) acting strangely in the middle of a street.
6
           13.    When the officers arrived on scene, Decedent ran away and some of the
7
     officers followed him.
8
           14.    Some of the officers had prior contacts with Decedent, so they knew he
9
     suffered from mental illness.
10
           15.    Eventually, the Officer Defendants surrounded Decedent behind a
11
     Domino’s Pizza. Decedent was holding a straight knife under his arm.
12
           16.    At the time, Decedent did not pose an immediate threat of death or serious
13
     bodily injury to any of the officers surrounding him.
14
           17.    After Decedent took one or two steps, the Officer Defendants fired their
15
     guns at Decedent, killing him.
16
                                   FIRST CLAIM FOR RELIEF
17
                   Fourth Amendment – Excessive Force (42 U.S.C. § 1983)
18
                              (Against Officer Defendants and Does 5-20)
19
           18.    Plaintiffs repeat and re-allege each and every allegation in the above
20
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
21
           19.    The Officer Defendants used excessive and unreasonable force against
22
     Decedent when they shot and killed him. This conduct deprived Decedent of his right to
23
     be secure in his person against unreasonable searches and seizures as guaranteed under
24
     the Fourth Amendment and applied to state actors by the Fourteenth Amendment.
25
           20.    As a result of the foregoing, Decedent lost his life. Up until the time of his
26
     death, he experienced physical pain and emotional distress.
27
     ///
28
     ///


                                                    4

                                   FIRST AMENDED COMPLAINT FOR DAMAGES
1
           21.     The conduct of the Officer Defendants was willful, wanton, malicious, and
2
     done with reckless disregard for the rights and safety of Decedent, and therefore
3
     warrants the imposition of punitive damages.
4
           22.     The Officer Defendants are liable for Decedent’s injuries and death, either
5
     because they engaged in the above conduct, because they were integral participants in
6
     the above conduct, or because they failed to intervene to prevent the above conduct.
7
           23.     Plaintiffs R.H. and Estate bring this claim in their individual and
8
     representative capacities and seek both survival and wrongful death damages. Plaintiffs
9
     also seek attorney fees.
10
                                SECOND CLAIM FOR RELIEF
11
            Fourteenth Amendment – Substantive Due Process (42 U.S.C. § 1983)
12
                            (Against Officer Defendants and Does 5-20)
13
           24.     Plaintiffs repeat and re-allege each and every allegation in the above
14
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
15
           25.     Plaintiffs each had a cognizable interest under the Due Process Clause of
16
     the Fourteenth Amendment of the United States Constitution to be free from state
17
     actions that would deprive them of life, liberty, or property in such a manner as to shock
18
     the conscience, including state actions that interfere with Plaintiffs’ familial relationship
19
     with their loved one and family member, Decedent.
20
           26.     Decedent also had a cognizable interest under the Due Process Clause of
21
     the Fourteenth Amendment of the United States Constitution to be free from state
22
     actions that deprive him of life, liberty, or property in such a manner as to shock the
23
     conscience.
24
           27.     The aforementioned actions of the Officer Defendants, along with
25
     undiscovered conduct, shock the conscience, in that they acted with deliberate
26
     indifference to the constitutional rights of Decedent and Plaintiffs or with purpose to
27
     harm unrelated to any legitimate law enforcement objective.
28
     ///


                                                   5

                                 FIRST AMENDED COMPLAINT FOR DAMAGES
1
           28.    As a result of the Officer Defendants’ conduct, Decedent lost his life and
2
     Plaintiffs were harmed.
3
           29.    The conduct of the Officer Defendants was willful, wanton, malicious, and
4
     done with reckless disregard for the rights and safety of Decedent, and therefore
5
     warrants the imposition of punitive damages.
6
           30.    Plaintiffs R.H. and Estate bring this claim in their individual and
7
     representative capacities and seek both survival and wrongful death damages. Plaintiffs
8
     also seek attorney fees.
9
                                   THIRD CLAIM FOR RELIEF
10
                                Municipal Liability (42 U.S.C. § 1983)
11
                                             (Against City)
12
           31.    Plaintiffs repeat and re-allege each and every allegation in the above
13
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
14
           32.    The Officer Defendants acted under color of law.
15
           33.    The acts of the Officer Defendants deprived Decedent and Plaintiffs of their
16
     particular rights under the United States Constitution, as described above.
17
           34.    The City has determined that the conduct of the Officer Defendants was
18
     within policy. To Plaintiffs’ knowledge, none of the Officer Defendants have been
19
     disciplined, reprimanded, retrained, suspended, or otherwise penalized in connection
20
     with the incident. A final policymaker for the City has ratified the conduct of the
21
     Officer Defendants and the bases for it.
22
           35.    Plaintiffs further allege that the training policies of the City were not
23
     adequate to train law enforcement officers to handle the usual and recurring situations
24
     with which they must deal. Specifically, as evidenced by this incident, the City did not
25
     adequately train its officers with respect to the use of deadly force and dealing with
26
     mentally unfit individuals.    Also, as evidenced by this incident, the City did not
27
     adequately train its officers to intervene when other officers are observed to be acting
28
     unreasonably or using excessive force. Plaintiffs allege that the City was deliberately


                                                  6

                                 FIRST AMENDED COMPLAINT FOR DAMAGES
1
     indifferent to the obvious consequences of its failure to train its police officers
2
     adequately. The failure of the City to provide adequate training caused the deprivation
3
     of the Decedent’s and Plaintiffs’ rights.
4
           36.    Upon information and belief, Plaintiffs further allege that the City
5
     maintained unconstitutional customs, practices, and/or policies, including inter alia with
6
     respect to the use of deadly force. Defendant City, including its relevant officials,
7
     whether named or unnamed, had actual or constructive knowledge of these deficient
8
     policies, practices, and customs, as evidenced by prior officer-involved shootings in the
9
     City of Redding.
10
           37.    Based on the above, Plaintiffs contend that the City is directly liable under
11
     42 U.S.C. § 1983 and Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978).
12
           38.    Plaintiffs R.H. and Estate bring this claim in their individual and
13
     representative capacities and seek both survival and wrongful death damages. Plaintiffs
14
     also seek attorney fees.
15
                                FOURTH CLAIM FOR RELIEF
16
          Battery – Wrongful Death and Survival Action (California Common Law)
17
                                      (Against All Defendants)
18
           39.    Plaintiffs repeat and re-allege each and every allegation in the above
19
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
20
           40.    The Officer Defendants, while working as city police officers, and acting
21
     within the course and scope of their duties, used unreasonable and excessive force
22
     against Decedent.    As a result of the actions of the Officer Defendants, Decedent
23
     experienced pain and suffering and ultimately died.
24
           41.    The City is vicariously liable for the wrongful acts of the Officer
25
     Defendants pursuant to section 815.2(a) of the California Government Code.
26
           42.    The conduct of the Officer Defendants was willful, wanton, malicious, and
27
     done with reckless disregard for the rights and safety of Decedent, entitling the Estate to
28
     an award of punitive damages.


                                                  7

                                 FIRST AMENDED COMPLAINT FOR DAMAGES
1
           43.      Plaintiff Estate brings this claim in its representative capacity and seeks
2
     both survival and wrongful death damages.
3
                                   FIFTH CLAIM FOR RELIEF
4
                           Violation of Bane Act (Cal. Civil Code § 52.1)
5
                                      (Against All Defendants)
6
           44.      Plaintiffs repeat and re-allege each and every allegation in the above
7
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
8
           45.      The Officer Defendants, while acting within the course and scope of their
9
     duties, intentionally committed and attempted to commit acts of violence against
10
     Decedent, including using unreasonable and excessive force or by integrally
11
     participating and failing to intervene in the above acts.
12
           46.      When the Officer Defendants shot Decedent, they interfered with his civil
13
     rights, including without limitation his right to be free from unreasonable seizures, to
14
     due process, and to life, liberty, and property.
15
           47.      The Officer Defendants successfully interfered with the above civil rights
16
     of Decedent.
17
           48.      The conduct of the Officer Defendants caused Decedent’s death.
18
           49.      The City is vicariously liable for the wrongful acts of the Officer
19
     Defendants pursuant to section 815.2(a) of the California Government Code.
20
           50.      The conduct of the Officer Defendants was willful, wanton, malicious, and
21
     done with reckless disregard for the rights and safety of Decedent, entitling the Estate to
22
     an award of punitive damages.
23
           51.      Plaintiff Estate brings this claim in its representative capacity and seeks
24
     survival damages, wrongful death damages, statutory damages, and attorney fees.
25
     ///
26
     ///
27
     ///
28
     ///


                                                    8

                                  FIRST AMENDED COMPLAINT FOR DAMAGES
1
                                    SIXTH CLAIM FOR RELIEF
2
           Negligence – Wrongful Death and Survival Action (California Common Law)
3
                                        (Against All Defendants)
4
             52.   Plaintiffs repeat and re-allege each and every allegation in the above
5
     paragraphs of this Complaint with the same force and effect as if fully set forth herein.
6
             53.   The actions and inactions of the Officer Defendants described above –
7
     together with undiscovered conduct – were negligent and reckless.
8
             54.   The following conduct, without limitation, fell below the standard of care:
9
                   a.     The negligent tactics preceding and during the encounter with
10
     Decedent;
11
                   b.     The failure to properly and adequately assess Decedent’s mental
12
     health condition; and
13
                   c.     The negligent use of deadly force against Decedent.
14
             55.   As a direct and proximate result of the conduct of the Officer Defendants as
15
     alleged above, together with other undiscovered conduct, Decedent experienced pain and
16
     suffering and lost his life.
17
             56.   Defendant City is vicariously liable for the wrongful acts of the Officer
18
     Defendants pursuant to section 815.2(a) of the California Government Code.
19
             57.   Plaintiff Estate brings this claim in its representative capacity and seeks
20
     survival damages and wrongful death damages.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///


                                                     9

                                    FIRST AMENDED COMPLAINT FOR DAMAGES
1
                                       PRAYER FOR RELIEF
2
           WHEREFORE, Plaintiffs request entry of judgment in their favor and against
3
     Defendants as follows:
4
           A.       For wrongful death damages, in an amount to be proven at trial;
5
           B.       For survival damages, in an amount to be proven at trial;
6
           C.       For punitive damages against the Officer Defendants in an amount to be
7
     proven at trial;
8
           D.       For statutory damages pursuant to Cal. Civil Code § 52.1 in an amount to
9
     be proven at trial;
10
           E.       For interest;
11
           F.       For reasonable costs of this suit and attorneys’ fees; and
12
           G.       For such further other relief as the Court may deem just, proper, and
13
     appropriate.
14

15   DATED: August 10, 2020                          TAYLOR & RING, LLP
16

17                                                   By: /s/ Neil K. Gehlawat
18
                                                        John C. Taylor
                                                        Neil K. Gehlawat
19                                                      Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28




                                                    10

                                    FIRST AMENDED COMPLAINT FOR DAMAGES
1
                                DEMAND FOR JURY TRIAL
2
          Plaintiffs hereby demand a trial by jury.
3

4    DATED: August 10, 2020                      TAYLOR & RING, LLP
5

6                                                By: /s/ Neil K. Gehlawat
7                                                   John C. Taylor
                                                    Neil K. Gehlawat
8
                                                    Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                11

                               FIRST AMENDED COMPLAINT FOR DAMAGES
